Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaysinh, U.S. pat. Appl. Pub. No. 2021/0194988, in view of Farhangi, U.S. pat. Appl. Pub. No. 10.990,385, and Sharma, U.S. pat. Appl. Pub. No. 2020/0244527.
	Per claim 1, Chaysinh discloses a computer implemented method comprising:
a) provisioning a set of network services (e.g., first and second services), by an edge controller, including configuring a first resource of an edge device (see par 0018-0019), wherein each service is associated with a network performance parameter, e.g., SLA (see par 0080, 0082);
b) after applying configurations (first and second configurations for first and second services) to the first resource, determining a performance factor for the first resource that provides the set of services to one or more client devices (see par 0080, 0082); and
c) in response to determining that the performance factor does not satisfy the first network performance parameter for a first service of the set network services, moving, by the edge controller, the first service from the first resource to a second resource of the edge device such that the second resource provides the first set of network services to one or more client devices, i.e., shifting or moving a previously allocated/provisioned service to a second resource of the edge device (see par 0026, 0073).
	Chaysinh does not explicitly teach receiving configuration from a central controller for configuring a group of resources at the edge device, and updating a configuration version in the central controller in response to moving a configuration from the first resource to a second resource wherein the updated configuration version comprises the first configuration for the first service at the second resource and the second configuration for second service at the first resource. However, Farhangi discloses a prior art method for using a central controller (104) to provide configuration for a group of service providers (see Farhangi, col 5, ln 4-25), wherein a service provider reports a configuration change to the central controller in response to migrating/shifting workloads among service providers (see Farhangi, col 6, ln 49-61), and the central controller records the configuration change by updating configuration version for a set of services provided by a group of service providers (see Farhangi, col 8, ln 2-30).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Farhangi teaching in Chaysinh because it would have enabled configuring and managing sets of services provided by groups of service providers or host devices (see Farhangi, col 5, ln 4-25).
	Neither Chaysinh nor Farhangi teach generating the configurations using an intent data model. However, Sharma discloses use of intent data model to automatically generate configurations options for configuring network services based on user inputs/declarations (see Sharma, par 0013), wherein the system is configured to update the intent data model in response to indication of performance metrics (see Sharma, par 0060).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify utilize Chaysinh with Sharma teaching because it would have enabled automating deploying, performance monitoring, and scaling applications based on changes in workloads and infrastructure changes (see Sharma, par 0013).
	Per claims 2-3, Chaysinh teaches performing configuring the second resource using the first configuration by the local edge controller rather than obtaining a new configuration for the second resource (see par 0026). Thus, it would have been obvious to one skilled in the art to recognize that such resource allocation would have been performed without communication with the central configuration server or when the edge controller loses connectivity with the central configuration server.
	Per claim 4, Farhangi teaches updating the version number at the central controller to match (i.e., synchronize) with version outputted by the second resource at the host device (see par 0072).
	Per claim 5, Chaysinh teaches moving/shifting more than one service (i.e., first and second services) to another edge location, e.g., second resource, in response to determining that the performance factor does not satisfy the network performance parameter, wherein the second configuration is associated/identified second service group (see par 0026).
	Per claim 6, Chaysinh teaches moving/shifting one service, e.g., first service, to another edge location while refraining from moving/shifting a new service, e.g., second service, based on predicted changes to service usage and resource utilization (see par 0026), wherein the second service has higher priority than first service (see par 0075).
	Per claim 7, Chaysinh teaches receiving a performance factor for second configuration of the second service group (par 0080), and in response to determining that the performance factor does not satisfy the second network performance parameter for the second service of the set network services, moving, by the edge controller, the second service from the first resource to a second resource of the edge device, i.e., shifting a previously allocated/provisioned service to a second resource of the edge device (see par 0026).
	Per claim 8, Chaysinh teaches receiving resource constraint, e.g., service priority and resource availability, for moving the configuration/service to another location (see par 0051-0053).
	Per claim 9, Chaysinh teaches that performance factor comprises at least network bandwidth and latency (see par 0050-0051).
  	Per claims 10-12 and 16, Chaysinh teaches that each of the services/configurations can be provided at different geographical locations, e.g., first and second branches, wherein each location is closer to one or more tenants or client devices (see par 0015-0017).
	Per claims 14-15, Chaysinh teaches provisioning a service based upon a request at a particular location (see par 0020-0022). It would have been obvious to one skilled in the art to recognize that for the service tailored to particular tenant or client devices, it would have been identified by tenant name or a group name for client devices.
	Per claims 17-18, Chaysinh teaches that the first resource comprises a virtualized device or a network device (see par 0018-0019).
	Claims 19-20 are similar in scope as that of claim 1.


Allowable Subject Matter
3.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
4.	Applicant’s arguments filed August 26, 2022 with respect to claims 1-12 and 14-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/6/22